         Case 3:19-cv-04238-MMC Document 86 Filed 12/27/19 Page 1 of 4



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC
15   LLC,
                                                             Date Action Filed: July 23, 2019
16                         Plaintiffs,                       DEFENDANTS’ ADMINISTRATIVE
            v.                                               MOTION TO FILE UNDER SEAL
17

18   VADE SECURE, INCORPORATED;
     VADE SECURE SASU; OLIVIER                               Date: January 17, 2020
19   LEMARIÉ,                                                Time: 9:00 A.M.
                                                             Courtroom: 7, 19th Floor
20                                                           Judge: Maxine M. Chesney
                           Defendants.
21                                                           San Francisco Courthouse
                                                             450 Golden Gate Avenue
22                                                           San Francisco, CA 94102

23

24

25

26

27

28

                                                                                  Case No. 3:19-cv-04238-MMC
                                                     DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
           Case 3:19-cv-04238-MMC Document 86 Filed 12/27/19 Page 2 of 4



 1          Pursuant to Civil Local Rules 7-11 and 79-5, Defendants, Vade Secure, Incorporated (“Vade

 2   Inc.”), Vade Secure SASU (“Vade SASU”), and Olivier Lemarié (“Lemarié”; with Vade Inc. and

 3   Vade SASU, “Defendants”), hereby move the Court to seal portions of Defendants’ Objections to

 4   Reply Evidence and Administrative Motion for Leave to File Sur-Reply (the “Objections”). This

 5   Motion is based upon the positions below and the Declaration of Mackenzie Martin filed herewith,

 6   and such other and further evidence and argument as may be presented at any hearing on this Motion.

 7   I.     INTRODUCTION

 8          Pursuant to Civil Local Rules 7-11 and 79-5 of the United States District Court for the

 9   Northern District of California, Defendants hereby submit this motion for administrative relief to file

10   under seal portions of the Objections.

11          Certain portions of the Objections contain, discuss, and/or relate to information that Plaintiffs,

12   Proofpoint, Inc. and Cloudmark LLC (“Plaintiffs”), moved the Court to file under seal in their

13   Administrative Motion to File Under Seal. (ECF No. 81.) Defendants filed an Opposition stating

14   that Defendants did not agree that Plaintiffs had identified any confidential information in their Reply

15   in support of their Motion for Preliminary Injunction (the “Reply”) or that Plaintiffs had identified a

16   trade secret sufficient to support Plaintiffs’ arguments for a preliminary injunction. (ECF No. 84.)

17   Plaintiffs’ Administrative Motion to File Under Seal remains pending before the Court.

18          Nonetheless, in accordance with the Court’s prior orders, in view of Plaintiffs’ prior

19   designations, and pursuant to Local Rule 79-5(e), Defendants move for leave to file under seal the

20   following portions of their Objections that correspond to, discuss, and/or relate to the sealed portions

21   of Plaintiffs’ Reply and its exhibits:

22
           Location of Plaintiffs’ Alleged Confidential Information                  Designating Party
23
      Defendants’ Objections to Reply Evidence and Administrative                          Plaintiffs
24    Motion for Leave to File Sur-Reply
25    Plaintiffs’ alleged confidential information redacted at pp. 2-5
26   II.    ARGUMENT

27          Local Rule 79-5 states that the Court may issue an order to file a document under seal if the

28   requesting party demonstrates: (1) the document, or portions thereof, is “privileged or . . . otherwise

                                                                                    Case No. 3:19-cv-04238-MMC
                                                       DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
            Case 3:19-cv-04238-MMC Document 86 Filed 12/27/19 Page 3 of 4



 1   entitled to protection under the law” and (2) the request is “narrowly tailored.” Here, portions of

 2   Defendants’ Objections contain information designated as confidential by Plaintiffs or contain

 3   information relating to or discussing such previously designated information. As stated, the Court

 4   has not yet ruled on Plaintiffs’ sealing requests associated with the Reply. Nevertheless, given that

 5   the Court has already granted Plaintiffs leave to file various documents and portions of documents

 6   under seal, Defendants seek to comply with any applicable order of the Court. Additionally, that

 7   some of Plaintiffs’ alleged confidential information has already been filed under seal does not relieve

 8   Plaintiffs of their obligation to comply with Civil L.R. Rule 79-5(e).

 9           In sum, Defendants’ request is narrowly tailored to address only portions of Defendants’

10   Objections that correspond to, discuss, and/or relate to information designated confidential by

11   Plaintiffs. All other exhibits and evidence will remain fully accessible.

12   III.    CONCLUSION

13           For the foregoing reasons, Defendants request that the Court grant their administrative motion

14   to file under seal portions of Defendants’ Objections.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                                    Case No. 3:19-cv-04238-MMC
                                                       DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 86 Filed 12/27/19 Page 4 of 4



 1   Dated: December 27, 2019                  BAKER & McKENZIE LLP

 2
                                               By: /s/ Bart Rankin
 3
                                               Colin H. Murray (SBN 159142)
 4                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 5                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 6                                             Telephone:    +1 415 576 3000
                                               Facsimile:      +1 415 576 3099
 7
                                               Danielle L. Benecke (SBN 314896)
 8                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 9                                             600 Hansen Way
                                               Palo Alto, CA 94304
10                                             Telephone:    +1 650 856 2400
                                               Facsimile:      +1 650 856 9299
11
                                               Jay F. Utley (Admitted Pro Hac Vice)
12                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
13                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
15                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
16                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
17                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
18                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
19                                             Telephone:     +1 214 978 3000
                                               Facsimile:      +1 214 978 3099
20

21                                             Attorneys for Defendants,
22                                             Vade Secure, Incorporated; Vade Secure
                                               SASU; and Olivier Lemarié
23

24

25

26

27

28
                                           3
                                                                       Case No. 3:19-cv-04238-MMC
                                          DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
